NUMBER 13-13-00425-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOASH SOLIS,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 329th District Court
                        of Wharton County, Texas.



                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Joash Solis, attempts to appeal his conviction for assault. The trial

court has certified that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On August 13, 2013, we ordered appellant's counsel to, within thirty days, review

the record and advise this Court as to whether appellant has a right to appeal. See TEX.

R. APP. P. 44.3, 44.4. Counsel did not respond and the case was abated and remanded

to the trial court on August 30, 2013. On September 24, 2013, the trial court issued

findings of fact and conclusions of law that appellant has waived his right to appeal. This

appeal is hereby REINSTATED.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.



                                                  PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of November, 2013.




                                              2